Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 12-15 and 17-30 are pending.
In office action mailed 4/1/2022, dependent claims 15, 16, 17, 21 and 22 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Among them, dependent claim 16 depends on claim 15, claim 15 depends on claim 14, claim 14 depends on claim 13, and claim 13 depends on independent claim 12.
Applicant has amended independent claim 12 to include subject matter previously recited in claim 16, but has not incorporated subject matters from previous claim 13-15 into amended claim 12. 
The scope of current independent claim 12 is therefore different from the scope of previous claim 16 previously indicated allowable.
Applicant’s arguments with respect to amended claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 15, 17, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-30 are allowed.
Regarding claim 23 and dependent claims thereof, cited prior art Fujikawa discloses in general a display device comprising a first substrate and a second substrate (fig. 1, fig. 7, paragraph 64, liquid crystal layer 18 and active matrix substrate 2), with a plurality of pixels, scanning signal lines, and video signal lines (fig. 2, paragraph 72), with a region between each of a terminal sections and each of the video signal lines comprising first, second, third, and fourth wiring connected to each other (fig. 7, paragraph 96, 113, electrodes 17b, 17e, 17a, 15d). 
However, none of cited prior arts, alone or in combination, discloses as a whole wherein the display device further comprises a selection circuit selecting the video signal lines for a video signal to be fed, the selection circuit being arranged in the frame region and in a region between the driving circuit and the display region in a plan view, wherein the selection circuit is arranged between each of the video signal lines and the fourth wiring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa, US 20150356937 (hereinafter “Fujikawa”), in view of Kaneko, US 20130088660 (hereinafter “Kaneko”).
Regarding claim 12, Fujikawa discloses a display device (fig. 1, paragraph 64, LCD display device) comprising: 
a first substrate (fig. 1, fig. 7, paragraph 64, active matrix substrate 2), and a second substrate arranged opposite the first substrate (fig. 7, paragraph 64, liquid crystal layer 18 oppose to substrate 2), and including, on a first substrate, a display region and a frame region formed around the display region in a plan view (fig. 1, paragraph 65, “the matrix region H functions as an effective display region of the liquid crystal display device 1”); 
a plurality of pixels (fig. 2, paragraph 72, plurality of pixels P), a plurality of scanning signal lines (fig. 2, paragraph 72, 319, plurality of gate lines G1 to GN connected to gate driver as scanning lines), and a plurality of video signal lines arranged in the display region (fig. 2, paragraph 72, 5, data lines D1 to Dm as video signal lines)”; and 
a plurality of video signal wirings electrically connected to the plurality of video signal lines (fig. 4, fig. 5 paragraph 89, video signal lines 17 containing plurality of sections), and a plurality of terminal sections for feeding a video signal to the plurality of video signal wirings (claim 14, “plurality of terminals are provided to input external signals to the plurality of data lines or the plurality of scanning lines,”), the video signal wirings and the terminal sections being arranged in the frame region (see fig. 4, fig. 5, paragraph 81, frame region Sa and Ta wherein video signal wiring and terminal section are arranged, paragraph 66, “a plurality of terminals T are provided on the base material of the active matrix substrate 2”, 
wherein in a region between each of the terminal sections and each of the video signal lines, each of the video signal wirings arranged in the frame region comprises: 
a first wiring (fig. 7, paragraph 96, lines 17 e) formed on a first wiring layer (see illustrated figure below) and including one end connected to a terminal to which a driving circuit is connected (fig. 1, paragraph 66, “a plurality of terminals T are provided on the base material of the active matrix substrate 2. As shown in FIG. 1, a data driver (as will be described later) composed of a driver IC 100 is connected to the terminals T.”); 
a second wiring (fig. 7, paragraph 96, line 17 b) formed on a second wiring layer (see illustrated figure below) different from the first wiring layer and including one end connected to a second end of the first wiring (fig. 7, paragraph 96, line 17 b and line 17 e connected at one end); and 
a third wiring (fig. 7, paragraph 96, line 17 a) formed on the first wiring layer and including one end connected to a second end of the second wiring (paragraph 96, line 17 a connected to line 17 b at the end), 
a second end of the third wiring is connected to the video signal lines via a fourth wiring (fig. 7, paragraphs 113, drain electrode 15 d connected to line 17 a, fig. 2, paragraph 74, drain electrode of pixel connected to video signal lines D) formed on the second wiring layer, 
the first wiring layer is formed on a side closer to the first substrate than to the second wiring layer, the first substrate includes a first region overlapping the second substrate and a second region exposed from the second substrate, the first wiring and the one end of the second wiring are in the second region, and the third wiring and the other end of the second wiring are in the first region (see illustrated figures below mapping claimed subject matter of disclosed embodiment from fig. 7 of pending application and disclosure of Fujikawa, fig. 7, substrate 2 include region exposed from substrate 18, with first and third wiring 17 e and 17 a formed on side closer to substrate 2 and second and fourth wiring 17 b and 15 d formed on side closer to substrate 18, first wiring 17 e and one end of second wiring 17 b are in the second region and other end of second wiring 17 b and third wiring 17 a are in first region).


    PNG
    media_image1.png
    1227
    1183
    media_image1.png
    Greyscale

	wherein opposite surface of the first wiring and the third wiring to the first substrate are covered with an interlayer film, 	connection between the first and second wirings, between the second and third wirings, and between the third and fourth wirings are respectively made to each other via contact sections of openings formed in the interlayer film,	the first wiring and the contact section of the second wiring are in the second region, and the second wiring and the contact section of the third wiring are in the first region (paragraphs 75, 97, 113, 118-122, interlayer film covering electrode 17e and 17a on opposite surface of first substrate, see illustrated fig.7 below).


    PNG
    media_image2.png
    639
    1060
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    568
    1035
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    606
    1284
    media_image4.png
    Greyscale

	Fujikawa only does not disclosed in particular that the interlayer film is an inorganic insulating film.
 	It is known however, that interlayer film configured to separate different electrodes and wiring may be made with inorganic insulating material, such as disclosed by Kaneko, which discloses a display device including various signal electrodes (see abstract) with interlayer insulating film separating various components, wherein the interlayer film may be made of organic or inorganic insulating material (fig. 4, interlayer film 40A and 40B, paragraphs 99-101, “the first interlayer insulating film 40A and the second interlayer insulating film 40B may be respectively formed of the inorganic insulating film”).
	Fujikawa discloses interlayer film separating various components of display device, Kaneko discloses similar interlayer film separating electrodes of display device and further discloses the interlayer film may be made of organic or inorganic insulating material. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of forming interlayer film with inorganic insulating material such as disclosed by Kaneko, into the device of Fujikawa, to constitute wherein the interlayer film of Fujikawa is an inorganic insulating film, the result would have been predictable and the intended function of allowing interlayer film to separate and insulate wirings and components of electronic display device would have been the same. 

Regarding claim 13, Fujikawa in view of Kaneko discloses the display device according to claim 12, wherein the first wiring layer is a layer on which the plurality of scanning signal lines are arranged, and the second wiring layer is a layer on which the plurality of video signal lines are arranged (see Fujikawa fig. 7, paragraph 114, gate electrode 15 g, gate lines, the first wiring 17 e and third wiring 17 a are made in the same lower conductive layer, “as in the case of the gate electrode 7g and the gate line G, the gate electrode 15g is made of the first conductive layer (lower-layer metal film)”, paragraph 115, the data line D, fourth wiring 15 d, and second wiring 17 b are made in same upper conductive layer “as in the case of the source electrode 7s, the drain electrode 7d, and the data line D, the source electrode 15s and the drain electrode 15d are made of the second conductive layer (upper-layer metal film)”).

Regarding claim 18, Fujikawa in view of Kaneko discloses the display device according to claim 12, wherein each material for the first wiring and the third wiring formed on the first wiring layer, and each material for the second wiring and the fourth wiring formed on the second wiring layer differ from each other, and a specific resistance of each material for the second wiring and the fourth wiring is lower than a specific resistance of each material for the first wiring and the third wiring (see fig. 7, first wiring 17 e, third wiring 17 a are made in a lower-layer metal film, while second wiring 17 b and fourth wiring 15 d are made in an upper-layer metal film, paragraph 97, line made in lower-layer metal film and upper layer-layer metal film are made different from each other, paragraph 108, “The g-th video signal line 17 includes the first line portion 17 a made of the first conductive layer (lower-layer metal film) and the second line portion 17 b made of the second conductive layer (upper-layer metal film) in the inner line region Ia. The electrical connection between the first line portion 17 a and the second line portion 17 b is maintained by the inner connection portion 17 c, in which the line material is changed”, paragraph 115, “As in the case of the source electrode 7 s, the drain electrode 7 d, and the data line D, the source electrode 15 s and the drain electrode 15 d are made of the second conductive layer (upper-layer metal film)”, paragraphs 114 and 115, the lower-layer metal film where first wiring and third wiring are made is a refractory metal film with larger sheet resistance, while “the second conductive layer is a metal thin film having low sheet resistance such as aluminum or chromium.”, herein specific resistance is interpreted as a specific property related resistance of a material, and upper-layer metal film in which second and fourth wiring are made have lower sheet resistance than lower-layer metal film in which the first wiring and third wiring are made).

Regarding claim 19, Fujikawa in view of Kaneko discloses the display device according to claim 18, wherein each thickness of the second wiring and the fourth wiring is larger than each thickness of the first wiring and the third wiring (see Fujikawa fig. 17, overall thickness of the second wiring 17 b and the fourth wiring 15 d in vertical direction is larger than overall thickness of the first wiring 17 e and the third wiring 17 a in vertical direction).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Kaneko, as applied in claim 12 above, and in further view of Miyamoto et al, U.S. Pat. Pub. US 20150077317 (hereinafter “Miyamoto”).
Regarding claim 14, Fujikawa in view of Kaneko discloses the display device according to claim 13.
Fujikawa in view of Kaneko does not disclose in particularity wherein opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with an organic insulating film.
Fujikawa does disclose opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with protective film (fig. 7, second wiring 17 b and fourth wiring 15 b covered with protective film 13, paragraph 75). Fujikawa only does not disclose in particular the protective film is an organic insulating flim.
It is well known, however, in the art of active matrix display device, that connection wiring for signal transfer may be covered with organic insulating film for insulation, such as disclosed by Miyamoto, which an active matrix display device with source (video signal) lines and scanning (gate) signal lines disposed on different layers (fig. 3, paragraph 61), wherein organic insulating film may be disposed on top of connection wirings on a surface opposite to substrate surface wherein the connection wirings are disposed (fig. 8, connection wiring 51, 52, connecting signal lines on different layers, fig. 9A, 9B, cross section of fig. 8, with organic insulating layer 55 disposed on connection wiring an surface opposite to substrate 50, paragraphs 110, 113, 114). 
Fujikawa in view of Kaneko discloses an active matrix display device with connecting wiring connecting signal wires, Miyamoto discloses similar active matrix display device with organic insulating layer on connection wirings. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the concept of disposing organic insulating layer on top of connection wirings, such as disclosed by Miyamote, into display device of Fujikawa in view of Kaneko with protective film over connecting wiring comprising of first to fourth wirings, such the protective film is inorganic insulating film, to constitute wherein opposite surfaces of the second wiring and the fourth wiring to the first substrate are covered with an organic insulating film, the result would have been predictable and would result in connection wiring transferring video signals to be insulated and protected from other electrical component, while the pixel matrix receive video signals in order to drive display device to function as intended. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa in view of Miyamote and Kaneko, as applied in claim 14 above, and in further view of Kubota et al., US 20170097529 (hereinafter “Kubota”).
Regarding claim 20, Fujikawa in view of Miyamote and Kaneko discloses the display device according to claim 14. Fujikawa in view of Miyamote and Kaneko does not disclose in particular wherein an end surface of the organic insulating film overlapping the second wiring is covered with an insulating film in the second region not overlapping the second substrate.
In similar field of endeavor of forming insulating layer in display device (fig. 1, paragraph 71), Kubota discloses organic insulating film may be covered by inorganic insulating film to improve sealing function (paragraph 11, “wherein at least one protruding portion is formed from the inclined surface of the organic insulating film at the region sandwiched by the adjacent connecting wires toward an edge portion of the second inorganic insulating film, the protruding portion has a shape whose width and thickness are reduced toward a tip end, and the organic insulating film including the protruding portion is covered with the second inorganic insulating film.” paragraph 28, “because the end portion of the organic insulating film, including the tip end of the protruding portion, is covered with the second inorganic insulating film, moisture in the air does not enter from the end portion of the organic insulating film to reduce reliability of the wires.”)
Fujikawa in view of Miyamote and Kaneko discloses display device with exposed protective layer (Fujikawa fig. 13) constituted of organic insulating film (see combination in rejection of claim 14). Kubota further discloses the concept of covering organic insulating film with inorganic insulating film to improve moisture sealing, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of including inorganic insulating film on top of organic insulating film to improve sealing, such as disclosed by Kubota, into the display device of Fujikawa in view of Miyamote and Kaneko, such that exposed portion of organic insulating film are covered with inorganic insulating film, to constitute wherein an end surface of the organic insulating film overlapping the second wiring is covered with an insulating film in the second region not overlapping the second substrate, the result would have been predictable and would provide the benefit of additional environmental sealing while allowing insulating layer perform the intended function.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694